Title: To George Washington from William Heath, 21 December 1780
From: Heath, William
To: Washington, George


                        
                            Dear General
                            Garrison West Point Decr 21st 80
                        
                        I am just honored with yours of the 20th. A small supply of flour arrived yesterday.
                        I will endeavour to enquire into the issues of provisions; but as the weekly returns are now sent to the
                            Adjutant General, and the scarcity of paper forbidding duplicate Returns, I shall not have so good an opportunity of
                            compareing the regimental & provision Returns, as probably the Adjutant General will have—but as far as is in my
                            power I will endeavour to do it.
                        The Troops on the East side of the river shall be held under orders to march on the shortest notice.
                        Colonel Livingston & Colonel Spencers regiments shall have directions to apply for their proportion of
                            Cloathing—The matter of Strouds shall also be mentioned to the respective Lines.
                        A number of our Prisoners are come & comeing out of New York; some engaged for the war others for
                            three years, & for nine months: they are almost naked: can any thing be done for them, whose times of service are
                                expired?  without some small assistance of Cloathing it will be almost impossible for them to get
                            home without suffering.
                        Several Officers who have arrived here this evening from New York, can give some intelligence of the present
                            situation of the Enemy, & late embarkation. As they will call at Head Quarters, it is unnecessary for me to
                            particularise. I have the honor to be with the greatest respect Your Excellencys most Obedient Servant.
                        W. Heath
                        
                            P.S. A circumstance occurs to my mind, which may account in a principal manner for the Issues of
                                provisions not decreaseing at first view so much as your Excellency expected. The discharged men
                                being totally destitute of every means of support on their way home, as they are discharged draw three days provision
                                at these Posts to subsist them—this of course prevents for a few days the dimunition of the Issues being visible on
                                the weekly provision Returns.
                        
                        
                            W.H.
                        
                    